Citation Nr: 1103879	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  05-18 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depressive disorder.

2.  Entitlement to service connection for heart disease, to 
include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1988 through March 
1992.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2007 the Board remanded the matters for additional 
development.  

The Board notes that the psychiatric claim on appeal has been 
developed by the RO to include only PTSD.  However, the Court of 
Appeals for Veterans Claims (CAVC or Court) has recently held 
that the scope of a mental health disorder claim includes any 
mental disorder that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  As such, the PTSD claim has been recharacterized to 
include any psychiatric disorder, including the Veteran's current 
diagnoses of PTSD and depressive disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, another remand is required before the claims can be 
properly adjudicated.  

In September 2007, these matters were remanded by the Board for 
further development.  Upon review, the Board finds the 
development insufficient as all of the development directed by 
the Board in its last remand was not accomplished.  Where the 
remand orders of the Board or the Courts are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

First, the Board, in pertinent part, remanded the claims for the 
RO/AMC to obtain the private medical records from Drs. Bolton and 
Svorin.  The RO/AMC did not verify the mailing address for Dr. 
Bolton or Dr. Svorin with the Veteran, as the Board requested in 
its September 2007 remand.  The RO/AMC also did not attempt to 
obtain Dr. Bolton's medical records following the Board's 
September 2007 remand directives.  The Board finds that the VA 
must assist the Veteran in obtaining records from all relevant 
private doctors.  38 C.F.R. § 3.159(c)(2) (2010).  Additionally, 
since the last remand, evidence from a Dr. Burk has been 
submitted.  All treatment records for the Veteran from this 
doctor must be requested.  

Second, the Board, in pertinent part, remanded the claims for the 
RO/AMC to obtain the Veteran's service treatment records (STRs).  
The RO/AMC was able to obtain the Veteran's personnel records and 
the Veteran's military entrance examination.  However, further 
attempts to obtain the remaining STRs were not made.  
Specifically, the Board in its September 2007 remand directed the 
RO/AMC to contact the National Personnel Records Center (NPRC), 
the VA Records Management Center (RMC), and the Personnel 
Management Support Branch.  The RO/AMC did not contact these 
entities for the Veteran's STRs and reports of Formal Findings of 
Unavailability of the Veteran's STRs from the record-holding 
agenicies are not currently located in the claims file.  VA has a 
duty to assist the Veteran in obtaining records such as these, 
which are in the custody of a Federal department or agency. 38 
C.F.R. § 3.159(c)(2) (2010).  VA must make as many requests as 
are necessary to obtain these relevant records and must not stop 
searching until it is determined that further efforts would be 
futile, or until the department or agency notified VA that the 
records do not exist.  Id.

Additionally, at his August 2007 Board hearing, the Veteran 
testified that during his active military service his naval unit 
went ashore during Operation Desert Storm.  While ashore, the 
Veteran testified that he witnessed his friend being killed.  The 
Veteran has claimed this incident to be one of his PTSD 
stressors.  The RO/AMC, following the September 2007 Board 
remand, confirmed that the Veteran was stationed on the USS La 
Moure County (LST-1194) from August 1990 to April 1991.  However, 
the RO/AMC was unable to confirm whether the Veteran actually 
went ashore during this period of time.  Upon further remand, the 
Board directs the RO/AMC to obtain the ship deck logs for the USS 
LA Moure County, as these may reveal whether the Veteran's unit 
went ashore for the period from August 1990 to April 1991.   

Finally, the Board finds that a remand is required in order to 
afford the Veteran VA examinations to determine the nature and 
etiology of his current acquired psychiatric disorder, to include 
PTSD and depressive disorder, and his heart disease.  The Veteran 
has never been afforded VA examinations for these claims.  The 
Board finds that VA examinations are needed to determine whether 
his current acquired psychiatric disorder and his heart disease 
may be related to his active military service.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting the 
mailing address for his private physicians, 
Dr. Bolton , Dr. Svorin, and Dr. Burk.  After 
receiving the Veteran's response, the RO/AMC 
should then request these records and 
associate all non-duplicative outpatient, 
clinical, or inpatient treatment records, as 
well as any negative responses, with the 
claims folder.

2.  Ensure that VA has complied with its duty 
to assist the Veteran under 38 C.F.R. § 
3.159(c)(2) by requesting all STRs from the 
NPRC, the VA Records Management Center (RMC), 
the VA RMC, and the Personnel Management 
Support Branch.  Associate all such records 
with the Veteran's claim folder.  Do not 
associate duplicate records with the claims 
file.  VA's efforts and any resolution 
determined must be fully documented for the 
record, and to show compliance with the 
requirements of 38 C.F.R. § 3.159(e)(i)-(iv) 
(2010).  If no records can be obtained after 
an exhaustive search, the NPRC, VA RMC, 
and/or the Personnel Management Support 
Branch must provide a written statement 
regarding the Formal Finding of Federal 
Records Unavailability.  

3.  The RO should contact the National 
Archives and Records Administration, the 
Joint Services Research Records Center 
(JSRRC), or the Naval Historical Center, to 
request verification as to whether the 
military naval unit stationed on the USS LA 
Moure County (LST-1194) from August 1990 to 
April 1991 docked at a port and went ashore 
during this period of time.  In the event of 
a negative response to such a request, the 
next center on the list should be contacted.  
All negative responses for records or 
information must be associated with the 
claims folder.  Copies of any relevant ship 
logs and deck logs should be requested.

If no additional medical records are located, 
a written statement to that effect should be 
requested for incorporation into the record.

4.  After the above actions have been 
completed, schedule the Veteran for a 
psychiatric examination with a VA 
psychiatrist or psychologist.  Properly 
notify the Veteran of the examination by 
sending notice of the details of the 
examination to the Veteran at his correct 
address.  Send the notice with sufficient 
time in advance to allow the Veteran to 
attend the examination.

All indicated tests and studies (to include 
psychological testing, as appropriate) should 
be accomplished, and all clinical findings 
should be reported in detail.  The claims 
folder must be provided to the examiner for 
review.  The examiner must state in the 
examination report that the claims folder has 
been reviewed.  

As part of the examination, the examiner 
should discuss any links between the 
Veteran's current symptomatology and his 
claimed PTSD stressors.  

The examiner must express an opinion as to 
whether it is "more likely than not" 
(likelihood greater than 50%), "at least as 
likely as not" (50%), or "less likely than 
not" (less than 50% likelihood) that the 
Veteran has PTSD that is based upon his 
claimed in-service stressor(s) or any other 
psychiatric disorder, to include depressive 
disorder, that is related to the Veteran's 
active military service.  A complete 
rationale should be provided for any opinion 
or conclusion.  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of the conclusion (e.g., diagnosis, 
etiology) as it is to find against the 
conclusion.

5.  After the above actions have been 
completed, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his heart disease.  Properly 
notify the Veteran of the examination by 
sending notice of the details of the 
examination to the Veteran at his correct 
address.  Send the notice with sufficient 
time in advance to allow the Veteran to 
attend the examination.

All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The claims 
folder must be provided to the examiner for 
review.  The examiner must state in the 
examination report that the claims folder has 
been reviewed.  

The examiner must express an opinion as to 
whether it is "more likely than not" 
(likelihood greater than 50%), "at least as 
likely as not" (50%), or "less likely than 
not" (less than 50% likelihood) that the 
Veteran has a current heart disorder that is 
related to the Veteran's active military 
service, to include as due to his service-
connected acquired psychiatric disorder.  A 
complete rationale should be provided for any 
opinion or conclusion.  The term "at least as 
likely as not" does not mean "within the realm 
of medical possibility."  Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of the conclusion (e.g., diagnosis, etiology) 
as it is to find against the conclusion.

6.  After the above actions have been 
completed, readjudicate the Veteran's claims 
for an acquired psychiatric disorder, to 
include PTSD and depressive disorder, and for 
heart disease.  If the claims remain denied, 
issue to the Veteran a Supplemental Statement 
of the Case (SSOC), and afford the 
appropriate period of time within which to 
respond thereto.



The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


